DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “such as CO2” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (WO 2010/069313).
Regarding claim 1, Larsen discloses a fermentation reactor (abstract) comprising a loop-part (Figs. 2 and 4-5) having a circulation pump (pg. 5, lines 20-25), a degassing-tank (Fig. 2, element 104), and a fermentation liquid outlet (pg. 10, lines 12-14, or Figs. 2 and 4, element 113a) for withdrawing fermentation liquid from the fermentation reactor (pg. 10, lines 12-14), said degassing-tank comprises: 
a first outlet (Fig. 2, element 114, left-side) connecting the degassing-tank (Fig. 2, element 104) to a first leg of the loop-part (Fig. 2, element 101) and allowing fermentation liquid present (pg. 21, lines 15-19) in the degassing tank (Fig. 2, element 104) to flow (Fig. 2, element 109) into the loop-part (Fig. 2);
a first inlet (Fig. 2, element 114, right-side) connecting the degassing-tank (Fig. 2, element 104) to a second leg of the loop-part (Fig. 2, element 102), allowing fermentation liquid present (pg. 21, lines 15-19) in the loop-part (Fig. 2) to flow (Fig. 2, element 109) into the degassing-tank (Fig. 2, element 104); and,
a vent tube (Fig. 1, element 6) for discharging effluent gasses from the degassing tank (pg. 18, lines 21-23), such as CO2 (pg. 19, line 13); 
wherein the first leg (Fig. 2, element 101) and the second leg (Fig. 2, element 102) are vertical (Fig. 2);
wherein the first outlet (Fig. 2, element 114, left-side) and/or the first leg of the loop-part (Fig. 2, element 101) is provided with an anti-vortex device (pg. 28, lines 26-27) that acts to avoid flooding of the circulation pump (pg. 5, lines 20-25). 
wherein the fermentation reactor (abstract) comprises one or more gas injection ports (pg. 24, lines 18-19), and 
wherein one or more static mixers (pg. 20, lines 14-22) are arranged immediately following (pg. 6, lines 2-5) the one or more gas injection points (pg. 24, lines 18-19).
Regarding the limitation “that acts to avoid flooding of the circulation pump” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Larsen would be fully capable of operating in this manner given the structure of the vortex hindering means disclosed by Larsen.
	Regarding claim 3, Larsen discloses that the fermentation reactor (abstract) comprises an ion sensor or analyzer (pg. 19, lines 4-10) for determining the content of one or more ion species (pg. 19, lines 4-10) in a fermentation liquid (pg. 21, lines 15-19), including nitrate (pg. 19, lines 4-10).
Regarding claim 4, Larsen discloses that the circulation pump (pg. 22, lines 6-17) is placed in the upper half part of the first leg (pg. 22, lines 6-7).
	Regarding claim 5, Larsen discloses that upstream from the first inlet (Fig. 2, element 114, right-side) and in the upper half of the second leg (Fig. 2, element 102) a flow reducing device is inserted (Fig. 2, element 106 or pgs. 22-23).
	Regarding claim 7, Larsen discloses one or more gas inlet (pg. 36, line 13); the one or more water inlet (pg. 25, lines 12 and 27-30); the one or more fermentation medium inlet (pg. 25, lines 12-14 and 27-30) is controlled by a computer (pg. 29, lines 11-17) based on the data obtained from one or more sensors or analyzers (pg. 29, lines 11-17). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (WO 2010/069313) in view of Eriksen (WO 03/016460).
Regarding claim 2, Larsen does not disclose wherein a cross section area of the second leg (determined as m2) is 10% larger or more than a cross section area of the first leg (determined as m2).
Eriksen discloses wherein a cross section area of the second leg (determined as m2) (pg. 13, first full paragraph, “outflow zone”) is 100% larger or more (pg. 13, first full paragraph, “a maximum value of at least 2.0 times, more preferably at least 4.0 times that in the minimum cross sectional area part of the down flow and horizontal flow zones”).
In the analogous art of loop reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the cross section area of the first leg to be comparatively smaller than the cross section area of the second leg by 100% or more in order to increase volume of biomass production.
In addition, regarding the limitations about the comparative percentage of sizes, absent unexpected results, changes in size/proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A). 
Also, regarding the limitations about the comparative percentage of sizes, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable. MPEP § 2144.05. Larsen discloses that both the diameter and the height of the fermenter may vary according to the needs of the total fermenter volume (pg. 21, lines 19-21).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (WO 2010/069313).
	Regarding claim 11, Larsen discloses that a ratio between a volume (internal volume determined as m3) the degassing-tank (Fig. 2, element 104) relative to a volume (internal volume determined as m3) of the loop-part (Fig. 2, elements 101-103) is in the range of 0.25:1 to 20:1 (pg. 21, lines 10-22, “The top part 104 [degassing tank] may for example be designed to contain between 1% and 99% of the overall volume of the fermenter”).
In addition, regarding the limitations about the comparative ratios of sizes, absent unexpected results, changes in size/proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A). 
Also, regarding the limitations about the comparative ratios of sizes, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable. MPEP § 2144.05. Larsen discloses that both the diameter and the height of the fermenter may vary according to the needs of the total fermenter volume (pg. 21, lines 19-21).
	Regarding claim 12, Larsen discloses a volume (internal volume, determined as m3) (pg. 21, lines 10-12 which discloses the total volume of the fermenter; and pg. 20, lines 8-9 which discloses the percentage of the total volume of the fermenter is in the degassing tank, calculated together) of the degassing-tank (Fig. 2, element 104); and, a cross section area of the first leg (Fig. 2, element 101) and/or a cross section area (determined by m2) of the second leg (Fig. 2, element 102).
	Larsen does not explicitly disclose that a numerical ratio between a volume (internal volume, determined as m3) of the degassing-tank relative to a cross section area of the first leg and/or a cross section area (determined as m2) of the second leg is in the range of 10:1 to 250:1.
However, regarding the limitations about the comparative ratios of sizes, absent unexpected results, changes in size/proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A). 
Also, regarding the limitations about the comparative ratios of sizes, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable. MPEP § 2144.05. Larsen discloses that both the diameter and the height of the fermenter may vary according to the needs of the total fermenter volume (pg. 21, lines 19-21).
Regarding claim 14, Larsen discloses a cross section area of the first leg and a cross section area of the second leg.
Larsen does not disclose a cross section of the first leg (determined as m2) is 10% or more larger than a cross section area of the second leg (determined as m2).
However, regarding the limitations about the comparative percentage of sizes, absent unexpected results, changes in size/proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A). 
Also, regarding the limitations about the comparative percentage of sizes, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable. MPEP § 2144.05. Larsen discloses that both the diameter and the height of the fermenter may vary according to the needs of the total fermenter volume (pg. 21, lines 19-21).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (WO 2010/069313), as applied to claim 1, further in view of Watkins (US 2016/0281043).
Regarding claim 6, Larsen discloses one or more active devices for distributing gas (pg. 6, line 4 “gas injectors”) in the fermentation liquid (pg. 21, lines 15-19); and/or a dynamic motion device (pg. 20, line 15).
Larsen does not disclose a micro- or nano-sparger for introducing and/or distributing gas.
Watkins discloses a micro-sparger (paragraph [0027]) for introducing and/or distributing gas (paragraph [0027]).
In the analogous art of bioreactor construction, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injectors of Larsen with the micro-sparger of Watkins in order to sparge finer and smaller bubbles into the culture medium. This would in turn allow for greater surface area for the bubbles, and aiding mass exchange with the surrounding liquid.
Regarding claim 13, Larsen discloses a horizontal part (pg. 19, lines 29-31; Fig. 2, element 103) of the loop part (pg. 19, lines 29-31; Fig. 2).
Larsen does not disclose wherein the one or more active devices for distributing gas are placed in a horizontal part of the loop part.
Watkins discloses the one or more active devices for distributing gas (paragraph [0027], “a micro-sparger”).
In the analogous art of bioreactor construction, it would have been obvious to one skilled in the art before the effective filing date to modify the gas injectors of Larsen with the micro-sparger of Watkins in order to sparge finer and smaller bubbles into the culture medium. This would in turn allow for greater surface area for the bubbles, and aiding mass exchange with the surrounding liquid. 
Additionally, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the active devices to be in the horizontal part of the loop part of the reactor in order to increase the solubility of the gases (Larsen, pg. 22, lines 19-24) at higher pressures at the bottom of the reactor (Larsen, pg. 22, lines 26-28). Also, gas injection points can be placed in the horizontal connecting part (Larsen, pg. 10, lines 14-16). 

Response to Arguments
	Regarding the argument about the static mixers are arranged immediately following (Larsen, pg. 6, lines 2-5) the one or more gas injection points, the specification clearly shows that this is possible, regardless of specific embodiments.	

	Regarding the rejection to claim 13, modified Larsen teaches the active devices for distributing gas, as indicated in the instant claims, as a micro- or nano-sparger. Placement of the active device in the horizontal part of the loop part of the reactor is obvious, for the reasons stated above.

Also, Larsen describes in claim 7, a “narrowing of the diameter or cross-section of the fermenter part”. Although it does not say specifically the difference in size of the cross-sectional area, it is clear that this narrowing of the diameter could occur in down-flow portion of the device and could be compared to the up-flow portion of the device. Examiner did not cite this portion of Larsen, as the Examiner interpreted the narrowing of the diameter as a small and localized portion of the down-flow pipe or up-flow pipe rather than the main portion of the down-flow pipe or up-flow pipe, as indicated in Larsen’s drawings.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsen (US 2011/0244543) – This invention is a US document showing Larsen’s invention.
Jorgensen (EP 0418187) – This invention is a loop reactor with different diameters.
Li (US 2015/0031099) – This invention is a fermenter with a riser of diameter 0.254 m and a downcomer with a diameter of 0.138 m (Li, paragraph [0141], and similarly, paragraphs [0144] and [0146]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is (571)272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 5 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799
/DONALD R SPAMER/Primary Examiner, Art Unit 1799